NON-FINAL OFFICE ACTION after ELECTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Claims 2, 8, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election of Species D was made without traverse in the reply filed on 11 MAY 2021.




Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
Note the attached PTO-1449 form(s) submitted with the Information Disclosure Statement filed 4 DEC 2018.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Abstract of the Disclosure is objected to because:
	a.	Line 1:  the recitation of "Disclosed is” is an improper implied phrase and should be deleted.
	Correction is required.  See MPEP § 608.01(b).
The title is acceptable.

Claim Rejections - 35 U.S.C. § 112, second paragraph or 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Claim 14:  the distinction between the centrifuge of claim 13 and the plural centrifuges  in claim 14 is unclear - it is unclear if the auxiliary centrifuge or main centrifuge of claim 14 supplements the centrifuge recited in claim 13 or otherwise.

Claim 15, line 2:  “the main heater” lacks antecedent basis.




Claim Interpretation Pursuant to 35 U.S.C. § 112, sixth paragraph (NOT a rejection, merely claim interpretation to clarify the record)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a feed apparatus for supplying” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 10, 12, 13, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2911514 A1 (VEOLIA PROPRETE SA [FR]) 25 July 2008 (also see family equivalent US 2010/0089835).
FR 2911514 discloses an apparatus/system and method for treating contaminated waste water (1) comprising a heater (boiler 2 in connection with heat exchanger 63, page 6, lines 16-20 and 28-29); a feed apparatus for supplying contaminated waste water to the heater (3 with pump 31, page 6, lines 3-10); a centrifuge 4 provided downstream of the heater (4, page 6, lines 11-15); a heat exchanger having a first channel and a second channel, wherein the first channel is connected in a flow path extending between the feed apparatus and the centrifuge; and 
More specifically, the FR ‘514 reference (see equivalent US 2010/0089835) relates to an equipment for the processing of fatty waste 1 substantially composed of a fatty fraction, an aqueous fraction, and a residual fraction, as well as to a method carried out in this equipment. 
 This equipment comprises a boiler 2, a station 3 for collecting waste 1, a fractioning station 4, a loop including a duct 5, and one or more heat exchangers such as exchangers 61 to 63.  The collecting station 3 comprises for example a storage tank 30 receiving waste 1 to be processed and preliminarily screened, and possibly, coagulation agents, a pump 31 immersed within tank 30 and capable of forcibly flowing 
According to the invention, each of the heat exchangers is mounted on duct 5, thus, the waste to be processed being solely heated while flowing into this duct. The illustrated equipment includes three exchangers, 61, 62 and 63, through which duct 5 transporting waste 1 passes in this order. 
 Exchanger 63 receives, as heat transfer fluid, water heated by boiler 2, whereas each of exchangers 61 and 62 receives, as heat transfer fluid, the aqueous fraction 12 originating from fatty waste fractioned beforehand. Waste 1 typically pass from at a  temperature and reaches the fractioning station 4 at this same temperature.  The aqueous fraction 12 from fractioning station 4 is conveyed through a duct 50 towards exchanger 6 then leaves exchanger and exchanger 61. 
 As shown by the drawing, the equipment advantageously comprises a pre-processing unit 7 disposed upstream of the fractioning station, and preferably upstream of exchangers 61 to 63, in the same flow direction than that of waste. The main function of this pre-processing unit consists in calibrating waste particularly to avoid any fouling of the fractioning station 4 and duct 5.  To this end, the pre-processing unit 7 typically comprises a self-declogging screening filter 71 as well as a fatty waste shredding 
 This unit performs, for example, two successive processing stages, resulting in the purification of the aqueous fraction 12 and its disposal either towards the natural environment, or towards the sewerage system. To this end, the post-processing unit 8 advantageously comprises a coagulation-flocculation tank 81, and dynamic separation means 82, arranged downstream of the tank and making it possible to separate the liquid phase 120 and the solid phase 121 initially contained in the aqueous fraction 12 which has been subjected to the coagulation-flocculation operation. 
More precisely, the first step of the post-processing, carried out within tank 81, consists in chemically eliminating the pollution of the aqueous fraction 12 through the introduction of products P ensuring the coagulation-flocculation of the particles contained within this aqueous fraction 12.  With this first step, hydrated slurries and pre-purified water are obtained, the latter being subjected to a complementary biological purification processing in order to reduce the dissolved organic load, before the disposal of such water. 
 With the second step of the post-processing, carried out on the hydrated slurries, for example by means of a centrifugal decanter 82, dehydrated biological and liquid slurries are obtained which are evacuated towards a suitable outlet, and also dehydration water is obtained which is subjected to the same complementary purification processing than the pre-purified water.  The fatty fraction 11 may possibly . 

Claims 1, 3, 4, 9, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5200085 A (RUDOLF PETER [US] ET AL) 6 April 1993.
RUDOLF discloses the subject-matter of claim 1 (figure 1, column 4, lines 35), claim 2 (column 4, lines 28-29), claim 3 (decanter 8 can be seen as the auxiliary centrifuge and separator 14a as the main centrifuge; figure 1, column 4, lines 21-53), claim 4 (figure 1), claim 9 (auxiliary centrifuge 8 is a decanter (column 4, lines 28-29) and main centrifuge is a disk stack centrifuge (column 4, lines 43-53)), claim 11 (main heater 5 is seen as a direct contact steam heat exchanger, column 4, lines 21 -22), method claim 13 (figure 1, column 4, lines 35) and claim 15 (figure 1).

Claims 1, 4, 11, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 97/23264 A1 (FLUID RECYCLING SERVICES [US]; NIEMEYER JAMES E; HOWIE JAMES A; 3 July 1997.  
WO 97/23264 discloses the subject-matter of claim 1 (figure; page 6, line 28 - page 9, line 13), claim 2 (page 8, lines 5-6), claim 4 (figure), claim 11 (main heater 2 is a steam heat exchanger 3, page 9, lines 11 -13), claim 13 (figure; page 6, line 28 - page 9, line 13), claim 15 (figure), and claim 17 (page 7, lines 4-9).

Claims 1, 4, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2720014 A1 (CPR [FR]) 24 November 1995.
FR 2720014 discloses the subject-matter of claim 1 (figure; page 6, lines 6-7, page 8, lines 19-32), claim 4 (figure), claim 13 (figure; page 6, lines 6-7, page 8, lines 19-32), claim 15 (figure) and claim 17 page 6, line 20 - page 7, line 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over
FR 2911514 A1, US 5200085, WO 97/23264, or FR 2720014 in view of AU 2013100 882 A4 (TRANSPACIFIC IND GROUP LTD).
FR 2911514 A1, US 5200085, WO 97/23264, or FR 2720014 do not disclose the subject matter of claims 5-7.  Analogous system AU 2013100882 discloses a system and method for treating waste water that processes substances such as fats, oils, or or FR 2720014 with the subject matter of claims 5-7 for the purpose of heating the wastewater stream W” to an optimal temperature for subsequent three-phase separation thereby helping to facilitate breaking of the tallow-water inter-phase in the three-phase separation wherein the  heating stage 45 employs a bank of tube-in-tube type heat exchangers 46, in which the wastewater stream is heated by a surrounding heating fluid F (page 10, first full paragraph).
Allowable Subject Matter
None.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses systems and methods for treating fluids including centrifuges, heaters, heat exchangers, feed apparatus, and filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  







/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





26 July 2021